DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 2/17/2021 amended claims 27-39.  Applicants’ amendments overcome the claim objections from the office action mailed 12/24/2020; therefore these issues are withdrawn.  Applicants also submitted an amendment to the specification which is accepted by the examiner and herein entered.  Finally, applicants filed a terminal disclaimer to overcome the double patenting rejection from the office action mailed 12/24/2020; therefore this rejection is withdrawn.  For the reasons stated below claims 18, 21 and 23-40 are allowed.  


Claims Allowed
3.	The following is an examiner’s statement of reasons for allowance:  claims 18, 21 and 23-40 are allowable over the prior art for the following reasons:  the prior art is filled with diarylamine antioxidants for use in base oils to form lubricant and concentrate compositions.  The prior art does not, however, teach antioxidants for use in base oils or concentrates wherein the aryl ring has a N-substitution along with an electron donating group attached to one of the rings.  As seen by the STN search attached hereto, the antioxidant compound of claim 18 is present in the art.  The art does not, however, .    


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VISHAL V VASISTH/Primary Examiner, Art Unit 1771